1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Listing of Claims included in the preliminary amendment filed March 17, 2020 does not comply with 37 CFR 1.121(c) because numerous changes were made to the claims without the changes being marked as required by 37 CFR 1.121(c)(2).  For example, at claim 3, line 2, “an” was changed to “the” without the change having been marked.  Claims 7-9 were changed from selenite addition steps to phosphate addition steps without marking.  In claim 16, the concentrations in parts (b), (c), and (d) were changed without marking; and in part (e), “selenite” was changed to “phosphate” without marking.  Further, claim 16 uses an incorrect status identifier, “(Amended)”, rather than “(Currently amended)” as specified in 37 CR$R 1.121(c).  Any future amendments should be carefully reviewed for compliance with the amendment rules.  Any amendments filed after final rejection which are not in compliance with 37 CFR 1.121 will not be entered.
3.	The title of the invention recited in the Application Data Sheet filed March 17, 2020 is objected to because “Reduction” is misspelled.  Correction is required, by submission of an amended Application Data Sheet.
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.   See page 7, lines 28-31.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no original disclosure supporting the recitation of adding phosphate as set forth in claims 7-9.  The original disclosure of the invention does not mention phosphate addition.  There is no original disclosure supporting an added selenite concentration ranging from above 100 millimolar up to 1000 millimolar, as is recited in amended claim 16, parts (b) and (c).  Claim 16 as originally filed only recites added selenite concentrations as high as 100 millimolar; and the specification does not provide support for higher concentrations.  There is no original disclosure supporting an added selenite concentration based upon the phosphate concentration in the pre-harvest or harvested culture fluid.  The original disclosure of the invention does not mention phosphate concentrations.
Note that the filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment filed March 17, 2020 was filed after the filing date of the application and does not form part of the original disclosure of the invention.
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not recite an IgG antibody which is IgG4, as is recited in claim 13.  The specification does not recite selenite in the form of pentahydrate or in anhydrous form, as is recited in claim 16, part (a).  The specification does not recite recovering and/or purifying polypeptides in general from harvested cell culture fluid, as is recited in 
claims 17-22.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8-13, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the claims for the phrase “the antibody” at claim 3, line 2.  There is no antecedent basis in the claims for the phrase “the phosphate” at claim 8, line 1, and claim 9, line 1.  Claim 10 is unclear because it does not indicate what is to further comprise an IgG antibody.  It is unclear if this should be interpreted as meaning that the polypeptide recited in claim 1 is an IgG antibody, or if an IgG antibody is to be present in addition to the polypeptide recited in claim 1.  There is no antecedent basis in the claims for the phrases “the phosphate concentration” and “said pre-harvest or harvested culture fluid” in claim 16, part (e).  The independent claim does not mention the presence of phosphate; and there is no explicit harvesting step in the independent claim, although one might be implied from the recitation of “a harvest solution” at claim 1, line 3.  There is no antecedent basis in the claims for the phrase “the harvested cell culture fluid (HCCF)” in claims 17-22. 
8.	Claim 16 is objected to because of the following informalities:  At claim 16, line 2, “pentahydrate” is misspelled.  Appropriate correction is required.
9.	Claims 1, 2, and 4-7 are allowed.
Claims 3, 8-13, and 16-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objection set forth in this Office action.
	The prior art of record does not teach or render obvious a method in which a polypeptide comprising a disulfide bond is expressed by a recombinant host cell, and following fermentation, selenite is added to the harvest solution so that the disulfide bond in the polypeptide remains non-reduced.  Ling et al (U.S. Patent Application Publication 2011/0250644) is deemed to be representative of the closest prior art of record, in which mammalian cells are cultured in order to produce proteins such as antibodies.  The mammalian cells are cultured in the presence of a feed supplement including selenite.  See, e.g., the Abstract; Table 3; and claim 16.  However, in Ling et al, the selenite is added only to the cell culture medium, and is not added to a harvest solution.  Further, neither Ling et al nor the other prior art of record teaches or suggests that selenite would have any positive effect on disulfide bonds present in a polypeptide such as an antibody; and Ling et al do not provide any teaching, motivation or other type of suggestion for adding selenite to a recombinantly produced protein such as an antibody after harvesting.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 6, 2022